Citation Nr: 0307993	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  01-00 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to restoration of a 20 percent schedular rating 
for peripheral neuropathy of the superficial surface branches 
of the radial nerve of the left forearm, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 determination of the 
Columbia, South Carolina. Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO reduced the 
rating assigned for peripheral neuropathy of the superficial 
surface branches of the radial nerve of the left forearm from 
20 percent disabling to 10 percent disabling, effective 
February 1, 2001.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103- 
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Regulations have recently been promulgated that give the 
Board the discretion to perform internal development in lieu 
of remanding the case to the agency of original jurisdiction.  
See 38 C.F.R. § 19.9 (2002).

There are still actions, however, that must be accomplished 
at the RO level because the required action takes place there 
or because current law requires it.  One such circumstance is 
where the agency of original jurisdiction has performed 
little or no development.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In this case, the RO's failure to issue a development letter 
consistent with the notice requirements of the VCAA amounts 
to a substantial oversight indicative of minimal RO 
development and accordingly compels remand.

The Board notes that additional due process requirements may 
be applied as a result of the enactment of the VCAA and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPREC 16-92.  Therefore, for these reasons, a remand is 
required.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.

3.  The RO should then conduct any 
necessary development brought about by the 
appellant's responses, and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion as to any final outcome warranted.  The appellant 
need take no action unless otherwise notified by the RO.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


